DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Status of Claims
Claims 1-6, 8-15 and 17-18 and 22 are examined in the office action of which claims 1-6, 8, 10-15 and 17 were amended in the claims dated 02/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 5 and 22 require the transitional phrase “contains” which is synonymous with transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps while Claim 1, the claim upon which claims 5 and 22 depend on, requires the transitional phrase “consisting essentially of” while the. See MPEP § 2111.03. In other words, dependent claims are broader than the claims that they depend on. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
US’814
Broad Range
(mass%)
Au
75 – 77.5 		claim 1, 10
between 75 and 77.5	claim 2-6, 11-15
75-79 wt % Au
Pd
0.5 – 3  			claim 1, 10
between 0.5 and 3	claim 2-4, 11-13
between 1 and 2.5  	claim 5, 6, 14, 15
2% or less of Pd
Ag
10 – 18  			claim 1, 10
between 11.2 and 17  	claim 2, 3, 11, 12
between 12 and 16  	claim 4, 13
between 12.5 and 15.5  	claim 5, 14
between 13 and 15  	claim 6, 15
11-14.7 wt % Ag, 
Cu
7.5 to 9  			claim 1, 10
between 7.5 and 9 	claim 2-6, 11-15
9.3-14 wt % Cu
Zn
Ge
Ni
Co
In
Zinc-free
Germanium-free
Nickel-free
Cobalt-free
Indium-free
Not required;
Ir
Re
Ru
Claim 8, 17: 0.0025 wt. % of iridium

Claim 22: contains rhenium with max of 0.05
up to 2 wt % Ir

Rhenium: see NPL’1








Claims 1-6, 8-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0071814 A1 of Feinberg (US'814).
Regarding claims 1-6 and 10-15, US 2015/0071814 A1 of Feinberg (US'814) {whole document} teaches of gold alloys {abstract, [0002] – [0009], Table 1} and further teaches [0009] It will be understood to those of skill in the art that the alloys disclosed herein that all elements total to 100 wt %. [0010] In one aspect, the gold alloy includes 11-14.7 wt % Ag, 9.3-14 wt % Cu, with the balance being Au. [0011] In one embodiment, the gold alloy includes 75-79 wt % Au, Ag, Cu, and at least one of Co, Ir, and Ru. [0029] The alloys may further include palladium (Pd) as a bleaching element in yellow gold alloys and rose gold alloys. In various further embodiments, manganese (Mn) and/or nickel (Ni) can be included in the alloy, for example, as bleaching elements.[0030] In various embodiments, Pd as described herein in any proportion can be substituted by Mn and/or Ni. In further embodiments, the alloy can incorporate 2% or less of Pd. In still further embodiments, the alloy can include 2% or less of Mn. In still further embodiments, the alloy can include 2% or less of Ni. Therefore, the prior art teaches a gold alloy with a composition wherein the claimed ranges of the various elements except Cu (see analysis below for Cu) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
With respect to the amended Cu range of the instant claims, the prior art teaches a range of 9.3-14 wt % Cu in its alloy while the instant claims require a) 7.5 to 9 (claims 1, 10) and b) between 7.5 and 9 (claims 2-6, 11-15). MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It is noted that the instant claimed range is a retreated or narrower range of what is provided in the original claims and specification of Cu: 5 to 13 wt% (see specification page 2:22 – 3:14, Original claims 1, 10}. Further, there is no factual evidence set forth in the disclosure that would lead one to conclude that there exists different properties for the claimed ranges of copper vs what is disclosed in the original claims and specification or the values provided by the prior art. Therefore, there is no data that provides of the criticality of the claimed narrow range. Therefore, the claimed range of the instant claim is obvious over that of the prior art since the claimed value is so close to the value provided by the prior art and there is no evidence on the record that the difference of a) 9 Cu, b) slightly less than 9 Cu versus c) 9.3 Cu of the prior art would provide different distinguishable properties.
With respect to the limitation of the alloy not containing any of Zn, Ge, Ni, Co and In, the prior art does not require the presence of these elements in its alloy and therefore meets the instant composition of the instant claims.
materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03. Therefore, for examination purposes, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional term "comprising" since there is no evidence provided by the Applicant to indicate that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. Therefore, the composition of the prior art meets the claimed composition of the instant claims.
It is noted that the prior art US’814 does not explicitly teach of a timepiece or piece of jewellery or gemstone jewellery made of the gold alloy as claimed in instant claims 1-6. However, Examiner submits that one skilled in the art recognizes that gold has been made into jewelry and adornments especially that for humans for thousands of years.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the gold alloy of US’814 and make jewellery out of it since gold is the noblest of all of the metals and jewelry made of 
Regarding the limitation of “18 carat red gold” as claimed in instant claim 10, the prior art teaches “[0005] Generally, gold alloys can have different colors, such as yellow gold, red gold, rose gold, pink gold, white gold, gray gold, green gold, blue gold, or purple gold. The gold alloy composition varies with the color. Some colors, such as yellow gold, pink gold, or rose gold, may be cosmetically appealing to consumers for use as enclosures for electronic devices.” thereby meeting the red gold alloy of the instant claims as it would be obvious to select a red color for the alloy as it would be cosmetically appealing to consumers. In addition, the term 18 carat is also met since the prior art teaches 75-79 wt % Au in its alloy (18K = 18/24 or 75%) – see also prior art [0058]-[0060] which teaches of 18K and the Au content.
Regarding claims 8 and 17, the prior art teaches that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into any alloy in any variation as described herein.” The claimed value of 0.0025 wt% Ir is within the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 9 and 18, the prior art teaches “[0067] The as-cast gold alloys can be heat treated by homogenization at elevated temperature to eliminate the as-cast dendrites and to produce a single phase, which may have larger grains than that of the as-cast alloys. Homogenization also causes elements to be more uniformly distributed, improving the hardness characteristics of the alloy. The homogenization temperatures can be at a temperature below the melting temperature of the alloy such that it does not melt or promote large grain growth, while at a temperature high enough to eliminate dendrites.” Therefore, as the prior art teaches of homogenization of Alloy 1 at elevated temperatures {[0099], Table 1, 2}, one skilled in the art would expect Alloy 1 of the prior art to be a single phase. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make produce a single phase alloys which is uniformly distributed and does not have as-cast dendrites resulting in an alloy with improved hardness. {[0099]}.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0071814 A1 of Feinberg (US'814) as applied to claim 1 above, and further in view of Gold: Science and Applications of Corti (NPL'1).
Regarding claim 22, it is noted that US'814 does not explicitly teach of the presence of rhenium as required by the instant claims. In the same field of endeavor of Gold and its alloys, Gold: Science and Applications of Corti (NPL'1) teaches “Grain refinement during solidification mainly is concerned with promotion of the formation of larger numbers of nuclei for crystal growth from the molten state. Based on experience, as well as on thermodynamic considerations [13], this can be achieved by additions of particular elements with comparably NPL’1 p. 125 see 1st two lines of section titled Solidification). Since US’814 that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into any alloy in any variation as described herein.” and [0072] “the presence of grain refining particles, such as Co, Ir, or Ru, can maintain the fine, recrystallized grain size”, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy of US’814 and add rhenium as suggested by NPL'1 as rhenium also would provide grain refinement in gold alloys due to its high melting point and low solubility in solid gold and NPL’1 teaches of its rhenium’s functional similarity to Ru and Ir for grain refinement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-15 and 17-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10136708 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent detail a gold alloy, timepiece or jewelry component, wherein the alloy has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside ranges disclosed by the claims of the patent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Response to Arguments
Regarding the arguments RE: 112(d) rejection, it is agreed that many of the claims resolved the issues pointed out in the prior office action. However, claims 5 and 22 still have 112(d) issues as pointed out above.
Regarding the arguments RE: 103(a) rejection, Applicant's arguments filed 0 have been fully considered but they are not persuasive. 
Regarding the amended Cu ranges, it is agreed that the claimed ranges and the ranges provided by the prior art are different. However, as shown above, instant ranges retreat from the broad ranges disclosed in the original clams specification and there is no factual data/evidence that the claimed narrower range would provide distinguishable results.  Moreover, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). See MPEP § 2144.05 II A.
Regarding the arguments directed at Ir and Ru, it is agreed that the prior art does not limit the Ru, Ir or Co as claimed in the instant claims. However, the prior art US’814 teaches “[0072] In certain embodiments, the presence of grain refining particles, such as Co, Ir, or Ru, can maintain the fine, recrystallized grain size. Solution heat treatment can be performed at several temperatures for the alloys, such that the temperatures can be refined to produce the designed microstructure (e.g. grain sizes).” and “[0061] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into the alloys described herein.” which means that the claimed range lies within or overlaps the US’814 and add rhenium as suggested by NPL'1 as rhenium also would provide grain refinement in gold alloys due to its high melting point and low solubility in solid gold and NPL’1 teaches of its rhenium’s functional similarity to Ru and Ir for grain refinement.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "hardness of the order of 125-130 HV" and lack of "particularly unsightly streaks") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments that double patenting rejections must be withdrawn due to the presence of Ti in the claims of the patent, Applicant's arguments have been fully considered but they are not persuasive. 
Examiner submits that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03. Therefore, as noted above, instant claims are treated as having the transitional phrase “comprising”.
As noted above, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional term "comprising" and there is no evidence provided by the Applicant to indicate that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. Therefore, the composition of the claims of the patent meets the claimed composition of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733